         Case 3:19-cv-02119-MEM Document 18 Filed 05/29/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

 ------------------------------------------------------------------- X
                                                                     :
 AMERICAN HONDA FINANCE CORPORATION, : Case No. 3:19-cv-02119 (MEM)
                                                                     :
                                     Plaintiff,                      :     ANSWER WITH
                                                                     : AFFIRMATIVE DEFENSES
          -against-                                                  :
                                                                     :
                                                                     :
 MICHAEL S. SAPORITO and ANTONIO D.                                  :
 PIERCE,                                                             :
                                                                     :
                                     Defendants.                     :
 ------------------------------------------------------------------- X

       Defendant Michael Saporito (sometimes “Saporito”) by his attorneys, Wilk Auslander

LLP, as and for his answer (the “Answer”) to the complaint filed December 12, 2019 (the

“Complaint”) of plaintiff American Honda Finance Corporation (“Plaintiff”) alleges as follows:

                                             PARTIES


       1.      Denies the allegations in paragraph 1 of the Complaint, except denies knowledge

or information sufficient to form a belief as to the truth that Plaintiff is a corporation organized

under the laws of California with its principal place of business at 20800 Madrona Avenue,

Torrance, CA 90503, or that Plaintiff is duly authorized to conduct the business of establishing

and maintaining wholesale lines of credit and loans for authorized Honda dealers in the

Commonwealth of Pennsylvania, the State of New Jersey, and elsewhere.

       2.      Admits the allegations contained in paragraph 2 of the Complaint.

       3.      Denies the allegations in paragraph 3 of the Complaint, except denies knowledge

or information sufficient to form a belief as to the truth that Antonio Pierce is a citizen of the

State of Arizona residing at 1172 W. Sunrise Place, Chandler, AZ.
        Case 3:19-cv-02119-MEM Document 18 Filed 05/29/20 Page 2 of 10




                                     Jurisdiction and Venue

       4.      Saporito lacks knowledge or information sufficient to form a belief as to the truth

   of the allegations in paragraph 4 of the Complaint, and on that basis denies each and every

   allegation contained therein.

       5.      Saporito lacks knowledge or information sufficient to form a belief as to the truth

   of the allegations in paragraph 5 of the Complaint, and on that basis denies each and every

   allegation contained therein.

                                       Factual Allegations

        6.     Denies the allegations contained in paragraph 1 of the Complaint, except denies

knowledge or information sufficient to form a belief as to the truth that Plaintiff is in the

business of establishing wholesale credit lines and purchasing money and other types of

financing to authorized Honda dealers, enabling them, among other things, to acquire inventory

of courtesy vehicles and vehicles for retail sale and lease to the public, to purchase real property

to house the dealership operations and to finance the construction and/or renovation of

dealership facilities.

        7.     Denies the allegations contained in paragraph 2 of the Complaint, except admits

that Plaintiff and “Hazelton Honda” and “Hamilton Honda” (referred to in the Complaint

collectively as the "Dealerships" entered into automotive Wholesale Finance Agreements

(referred to in the Complaint as the “WFAs”) and respectfully refers the Court to the referenced

document for its full and accurate content.

       8.      Denies the allegations contained in paragraph 3 of the Complaint, except denies

knowledge or information sufficient to form a belief as to the truth that Plaintiff issued Hazelton




                                                  2
         Case 3:19-cv-02119-MEM Document 18 Filed 05/29/20 Page 3 of 10




Honda a mortgage and respectfully refers the Court to the referenced document for its full and

accurate content.

        9.      Denies the allegations contained in paragraph 4 of the Complaint, except denies

knowledge or information sufficient to form a belief as to the truth that under the WFAs, the

Dealerships agreed to reimburse and promptly pay all amounts incurred by Plaintiff in

connection with the collection of, and enforcement, of the terms of the WFAs and respectfully

refers the Court to the referenced document for its full and accurate content.

        10.     Denies the allegations contained in paragraph 5 of the Complaint, except denies

knowledge or information sufficient to form a belief as to the truth that the Dealerships granted

Plaintiff a continuing security interest in all collateral, including but not limited to vehicles,

parts, furniture, equipment, accounts, instruments, letters of credit, contract rights, intangible

property, books and records, personal property assets and all proceeds of the same in order to

secure all existing and future obligations to Plaintiff and respectfully refers the Court to the

referenced document for its full and accurate content.

        11.     Denies the allegations contained in paragraph 6 of the Complaint, except denies

knowledge or information sufficient to form a belief as to the truth that Hazelton Honda separately

granted Plaintiff a mortgage security interest in the Dealership's real property and respectfully refers

the Court to the referenced document for its full and accurate content.

        12.     Denies the allegations contained in paragraph 7 of the Complaint, except denies

knowledge or information sufficient to form a belief as to the truth that Plaintiff properly secured

its security interests in the collateral by filing financing statements with the Secretary of State of

the Commonwealth of Pennsylvania and the State of New Jersey and recording the mortgage in




                                                     3
        Case 3:19-cv-02119-MEM Document 18 Filed 05/29/20 Page 4 of 10




the Luzerne County Recorder of Deeds and respectfully refers the Court to the referenced

document for its full and accurate content.

        13.    Denies the allegations contained in paragraph 8 of the Complaint, except

denies knowledge or information sufficient to form a belief as to the truth with regard to

defendant Pierce’s obligations to Plaintiff, except admits that Saporito executed an agreement(s)

with respect to the Dealerships’ obligations to Plaintiff and respectfully refers the Court to the

referenced document for its full and accurate content.

        14.    Denies the allegations contained in paragraph 9 of the Complaint, except

denies knowledge or information sufficient to form a belief as to the truth with regard to

defendant Pierce’s obligations to Plaintiff except admits that Saporito executed an agreement(s)

with respect to the Dealerships’ obligations to Plaintiff and respectfully refers the Court to the

referenced document for its full and accurate content.

        15.    Denies the allegations contained in paragraph 10 of the Complaint, except denies

knowledge or information sufficient to form a belief as to the truth that the Dealerships and

Defendants agreed that the Dealerships would promptly pay plaintiff all fees, charges, and

expenses incurred by Plaintiff to collect amounts due under the WFAs in the amount of

$751,117.06 and respectfully refers the Court to the referenced document for its full and

accurate content.

        16.    Denies the allegations contained in paragraph 11 of the Complaint, except denies

knowledge or information sufficient to form a belief as to the truth that the Dealerships and

defaulted in connection with the Agreements referenced in paragraph 11 of the Complaint by,

among other things, failing to make timely payments to Plaintiff and further denies knowledge



                                                  4
        Case 3:19-cv-02119-MEM Document 18 Filed 05/29/20 Page 5 of 10




or information sufficient to form a belief as to the truth that Plaintiff provided the Dealerships

and the Defendants with numerous notices of default, and demanded payment of all amounts

allegedly due and owing to plaintiff and respectfully refers the Court to the referenced document

for its full and accurate content.

       17.     Denies the allegations contained in paragraph 12 of the Complaint, except denies

knowledge or information sufficient to form a belief as to the truth that the Dealerships did not

cure their defaults.

       18.     Denies the allegations contained in paragraph 13 of the Complaint, except that

admits an “Asset Purchase Agreement” was entered into and respectfully refers the Court to the

referenced document for its full and accurate content.

       19.     Denies the allegations contained in paragraph 14 of the Complaint, except that

admits that Hazelton Honda entered into a “Real Estate Purchase and Sale Agreement” and

respectfully refers the Court to the referenced document for its full and accurate content.

       20.     Denies the allegations contained in paragraph 15 of the Complaint.

       21.     Denies the allegations contained in paragraph 16 of the Complaint.

                                             COUNT I

                                     BREACH OF CONTRACT


       22.     No answer is required to the allegations contained in paragraph 17 of the

Complaint.

       23.      Denies the allegations contained in paragraph 18 of the Complaint, except denies

knowledge or information sufficient to form a belief as to the truth that with regard to the



                                                 5
        Case 3:19-cv-02119-MEM Document 18 Filed 05/29/20 Page 6 of 10




Agreements referenced therein, those Agreements constitute valid and binding contracts

between the plaintiff and the Defendants and respectfully refers the Court to the referenced

document for its full and accurate content.

       24.     Denies the allegations contained in paragraph 19 of the Complaint.

       25.     Denies the allegations contained in paragraph 20 of the Complaint.

                        PRELIMINARY STATEMENT REGARDING
                         SAPORITO’S AFIRMATIVE DEFENSES

       26.     By virtue of the “Asset Purchase Agreement” and “Real Estate Purchase and Sale

Agreement” referenced in the Complaint, Plaintiff released Saporito (and Defendant Pierce)

from any further liability resulting from any so called “deficiency” alleged in the Complaint.


                              FIRST AFFIRMATIVE DEFENSE


       27.     The Complaint and each and every cause of action and claim for relief asserted

therein is (are) barred by the doctrines of laches, waiver, and estoppel.

                             SECOND AFFIRMATIVE DEFENSE


       28.     The Complaint and each and every cause of action and claim for relief asserted

therein is (are) barred by reason of Plaintiff’s unclean hands.

                              THIRD AFFIRMATIVE DEFENSE


       29.     The Complaint fails to state a cause of action for which relief can be granted

against Saporito.

                             FOURTH AFFIRMATIVE DEFENSE


       30.     The Complaint and each and every cause of action and claim for relief asserted



                                                  6
         Case 3:19-cv-02119-MEM Document 18 Filed 05/29/20 Page 7 of 10




therein is (are) barred by reason of Plaintiff’s breach of its duty of good faith and fair dealing

with respect to the performance of its contractual obligations.

                               FIFTH AFFIRMATIVE DEFENSE


       31.      Release, accord and satisfaction.


                               SIXTH AFFIRMATIVE DEFENSE


       32.      Plaintiff’s actions were the proximate cause of any damages it alleges to have

incurred as relates to Saporito.

                            SEVENTH AFFIRMATIVE DEFENSE

       33.      Saporito has been unduly and irreparably prejudiced by virtue of Plaintiff having,

upon information and belief, settled with one (1) or more defendant(s).

                              EIGHTH AFFIRMATIVE DEFENSE

       34.      Saporito has been unduly and irreparably prejudiced by virtue of Plaintiff having,

upon information and belief, chosen not to sue one (1) or more putative defendant(s).

                              NINTH AFFIRMATIVE DEFENSE

       35.      In the absence of an application of rule or law such as, by way of example, a

“judgment reduction order” or like “credit rule,” Saporito will be unduly and irreparably

prejudiced by virtue of Plaintiff having, upon information and belief, settled with one (1) or more

defendant(s).

                              TENTH AFFIRMATIVE DEFENSE

       36.      By virtue of the “Asset Purchase Agreement” and “Real Estate Purchase and Sale

Agreement” referenced in the Complaint, there was a resulting novation of the underlying

Agreements relied upon by Plaintiff in bringing this action against Saporito.



                                                    7
        Case 3:19-cv-02119-MEM Document 18 Filed 05/29/20 Page 8 of 10




                          ELEVENTH AFFIRMATIVE DEFENSE

       37.     By virtue of the “Asset Purchase Agreement” and “Real Estate Purchase and Sale

Agreement” referenced in the Complaint, Plaintiff is precluded from pursuing any claims

against Saporito by application of the doctrine of promissory estoppel.

                           TWELFTH AFFIRMATIVE DEFENSE

       38.     To the extent that the deficiency claimed by Plaintiff is derived from the sale of

collateral, the collateral was not disposed of in a commercially reasonable manner and Saporito

is entitled to a discharge from any agreement with Plaintiff.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       39.     At the time of this Answer, Saporito does not know whether additional

affirmative defenses, if any, may apply. Saporito reserves the right to amend this Answer to

assert additional matters constituting an affirmative defense which may be revealed through

discovery or otherwise.




                                                 8
        Case 3:19-cv-02119-MEM Document 18 Filed 05/29/20 Page 9 of 10




       WHEREFORE, Michael Saporito demands judgment against Plaintiff dismissing the

Complaint and for such other and further relief as is appropriate.

Dated: New York, New York
       May 29, 2020
                                              WILK AUSLANDER LLP

                                      By:     /s/ Randy Zelin_____________
                                              Randy Zelin, Esquire
                                              Admitted pro hac vice
                                              1515 Broadway - 43rd Floor
                                              New York, New York 10036
                                              212.981.2300
                                              rzelin@wilkauslander.com


                                              Hourigan, Kluger & Quinn P.C.

                                      By:     /s/ Brian P. Stahl_____________
                                              Brian P. Stahl, Esquire
                                              Hourigan, Kluger & Quinn P.C.
                                              600 Third Avenue
                                              Kingston, PA 18704
                                              570.287.3000 ext. 1134
                                              bstahl@hkqlaw.com

                                              Attorneys or Defendant Michael Saporito




                                                 9
Case 3:19-cv-02119-MEM Document 18 Filed 05/29/20 Page 10 of 10




                              10
